Non-Qualified Stock Option Agreement

Woodward, Inc., a Delaware corporation (the “Company”), hereby grants
Non-Qualified Stock Options (or NQs) to you (the “Grantee”) in the amounts
outlined in the attached Notice of Grant of Stock Options (the “Notice of
Grant”) with reference to the following facts:

A.Pursuant to the Woodward 2006 Omnibus Incentive Plan  (Effective January 2006)
(the “Plan”), the Company is authorized to grant options for shares of its
Common Stock (the “Common Stock”), to key management worker members of the
Company or any subsidiary or affiliate as a reward for past performance and as
an incentive to future performance.

B.The Company desires to grant options to the Grantee. 

Now, Therefore, In Consideration of the foregoing facts, the Company hereby
grants the following options:

1.    Grant of Options.  The Company hereby grants to the Grantee options
to purchase shares of Common Stock of the Company at the closing price on the
NASDAQ on the date of grant (as outlined in the attached Notice of Grant),
subject to the terms hereof and the Plan.  The number and kind of shares subject
to these options and the purchase price per share are subject to adjustment as
provided in the Plan.  These options shall expire on the day before the tenth
(10th) anniversary of the grant date unless earlier terminated in accordance
with the provisions hereof or the Plan.

2.Exercise of Options.  Subject to the terms of the Plan, these options may be
exercised only by the Grantee at such time as the options become
vested.  Subject to the provisions of Section 3. Termination of Membership
below, twenty-five percent (25%) of the shares granted will vest each year,
beginning one year from the grant date. These options shall be exercised by
delivery of written notice to the Company stating the number of shares with
respect to which the options are being exercised, together with full payment of
the purchase price therefore.  Payment must be made in cash (including a bank
cashier’s check or certified check) unless the Committee determines to accept
any other form or combination of forms permitted by the Plan as the Committee
shall advise the Grantee in writing.  If the Committee so determines, the
payment may be made in whole or in part by delivery of shares of Company Common
Stock previously owned and held at least six months by the Grantee.  Shares of
Common Stock used for payment shall be valued at their fair market value on the
date of exercise as determined by the Committee.

3.Termination of Membership.   If the Grantee’s membership is terminated for any
reason other than retirement, death, disability or cause, the vested options
granted hereunder shall lapse to the extent unexercised on the earlier of the
expiration date of the options or the date three (3) months following the date
of such termination.  Further, any portion of the options granted hereunder that
are not vested and exercisable (according to Section 2. Exercise of Options) on
the date of the Grantee’s termination shall immediately lapse.





--------------------------------------------------------------------------------

 

If the Grantee’s membership is terminated on account of Retirement (as defined
hereunder), the options granted hereunder shall, subject to the following
paragraph (death of Grantee) (i) continue to vest in accordance with the
schedule set forth in the original grant date, and (ii) continue to be
exercisable until the tenth (10th) anniversary of the grant date.  If the
Grantee is an employee of the Company, “Retirement” shall mean a Company
approved retirement in accordance with the “Resignations” section of the
Company’s Member Guidebook, which provides among other things that a member must
be at least age 55 with 10 years of service or age 65 with no minimum years of
service to request retirement.  If the Grantee is a member of the Company’s
Board of Directors, “Retirement” shall mean the Grantee’s termination as a
Director on or after attainment of age 55.  “Retirement” shall not be applicable
to any non-employee, non-director grantees.

If the Grantee dies (whether before or after Retirement), any portion of the
options not yet exercisable according to Section 2. Exercise of Options, of this
agreement will become immediately exercisable on the date of the Grantee’s
death.  Further, the options granted hereunder shall lapse to the extent
unexercised upon the earlier of (a) the expiration date of the options or
(b) the date one (1) year following the date of the Grantee’s death. 

If the Grantee’s membership is terminated by reason of the disability of the
Grantee as determined by the Committee, the options shall terminate on the
earlier of (a) the expiration of the options or (b) 12 months following the date
of such termination by reason of disability.  The disability shall be determined
by the Committee with the advice of a physician selected by the Company with
respect to the permanent or mental physical disability of the Grantee.  Further,
any portion of the options not yet exercisable according to Section 2. of this
agreement will become immediately exercisable on the date of the Grantee’s
termination by reason of disability.

If the Grantee’s membership is terminated for cause, the options shall terminate
upon the earlier of (a) the expiration of the options or (b) upon the earlier of
the receipt by the Grantee of notice of such termination of membership or the
effective date of such termination of membership.  For purposes of this
Agreement, “cause” shall mean (i) termination for personal dishonesty, fraud or
other malicious act against the Company, (ii) willful misconduct in performance
of duties, or (iii) breach of fiduciary duty against the Company.  The Committee
(as may be delegated to the management of the Company) shall have the sole and
exclusive right to determine whether the Grantee has been terminated for cause
for purposes of the Plan.

4.Change in Control.  For purposes of this Agreement and the options granted
hereunder, Article 18 of the Plan and the definition of “Change in Control” set
forth in the Plan shall not apply.  In the event of a “change in control” (as
defined below), (i) any portion of the options not yet exercisable according to
Section 2 of this Agreement will become immediately exercisable on the date of
such “change in control”, and (ii) the provisions of Section 3 hereof with
respect to the termination of the options if the Grantee’s membership is
terminated for cause shall not be applicable with respect to any termination
occurring within 36 months after the change in control.





--------------------------------------------------------------------------------

 

 As used herein, a “change in control” shall be deemed to have occurred upon:

(i)a business combination, including a merger or consolidation, of the Company
and the shareholders of the Company prior to the combination do not continue to
own, directly or indirectly, more than fifty-one percent (51%) of the equity of
the combined entity;

(ii)a sale, transfer, or other disposition in one or more transactions (other
than in transactions in the ordinary course of business or in the nature of a
financing) of the assets or earnings power aggregating more than forty-five
percent (45%) of the assets or operating revenues of the Company to any person
or affiliated or associated group of persons (as defined by Rule 12b-2 of the
Securities Exchange Act of 1934 (the “Exchange Act”));

(iii) the liquidation of the Company;

(iv) one or more transactions which result in the acquisition by any person or
associated group of persons (other than the Company, any employee benefit plan
whose beneficiaries are employees of the Company or any of its subsidiaries) of
the beneficial ownership (as defined in Rule 13d-3 of the Exchange Act) of
fifteen percent (15%) or more of the combined voting power of the voting
securities of the Company which affiliated persons owned less than fifteen
percent (15%) prior to such transaction or transactions; or

(v) the election or appointment, within a twelve (12) month period, of any
person or affiliated or associated group, or its or their nominees, to the Board
of Directors of the Company, such that such persons or nominees, when elected or
appointed, constitute a majority of the Board of Directors of the Company and
whose appointment or election was not approved by a majority of those persons
who were directors at the beginning of such period or whose election or
appointment was made at the request of an Acquiring Person.  As used herein, the
term “Acquiring Person” shall mean any person who, or which, together with all
affiliates or associates of such person, is the beneficial owner of fifteen
percent (15%) or more of the Common Stock then outstanding, except that an
Acquiring Person does not include the Company or any employee benefit plan of
the Company or any of its subsidiaries or any person holding Common Stock for or
pursuant to such plan.  For the purpose of determining who is an Acquiring
Person, the percentage of the outstanding shares of the Common Stock of which a
person is a beneficial owner shall be calculated in accordance with Rule 13d-e
of the Exchange Act.

5.Assignment or Transfer.  These options are not transferable except by will or
by the laws of descent and distribution and shall be exercisable only by the
Grantee during the Grantee’s lifetime, unless otherwise authorized by the
Committee Chairman as set forth in the Plan.

6.Plan and Committee.  The construction of the terms of this Agreement shall be
controlled by the Plan, a summary of which accompanies this agreement and is
hereby made a part hereof as though set forth herein verbatim, and the rights of
the Grantee are subject to modification and termination in certain events as
provided in the Plan.  All



--------------------------------------------------------------------------------

 

words and phrases not otherwise defined herein shall have the meanings provided
in the Plan.  The Committee’s interpretations of and determinations under any of
the provisions of the Plan or this Agreement shall be conclusive and binding
upon the Grantee.

7.Compliance with Securities Laws.  These options shall not be exercised and no
shares shall be issued in respect hereof, unless in compliance with applicable
federal and state tax and securities laws.  If an exemption from registration is
not available under applicable federal and state securities laws, the Company
shall have no obligation to file a registration statement.

7.1.Certificate Legends.  The certificates for shares purchased pursuant to
these options shall bear any legends deemed necessary by the Committee
including, without limitation, legends with respect to federal and state
securities laws.

7.2.Representations of the Grantee.  As a condition to the exercise of these
options, the Grantee will deliver to the Company such signed representations as
may be necessary, in the opinion of counsel satisfactory to the Company, for
compliance with applicable federal and state securities laws.

7.3.Resale.  The Grantee’s ability to transfer shares purchased pursuant to
these options or securities acquired in lieu thereof or in exchange therefore
may be restricted under applicable federal or state securities laws.  The
Grantee shall not resell or offer for resale such shares or securities unless
they have been registered or qualified for resale under all applicable federal
and state securities laws or an exemption from such registration or
qualification is available in the opinion of counsel satisfactory to the
Company.

8.Notice.  Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided,
however, that unless and until some other address be so designated, all notices
or communications by the Grantee to the Company shall be mailed or delivered to
the Company to the attention of its Secretary at 1000 East Drake Road, Fort
Collins, CO. 80525, and all notices or communications by the Company to the
Grantee may be given to the Grantee personally or may be mailed to the Grantee
at the most recent address which the Grantee has provided in writing to the
Company.

9.Tax Treatments.  These options are non-qualified stock options and shall not
be treated as incentive stock options pursuant to Section 422 of the Internal
Revenue Code of 1986, as amended.  The Grantee acknowledges that the tax
treatment of these options, shares subject to these options or any events or
transactions with respect thereto may be dependent upon various factors or
events which are not determined by the Plan or this Agreement.  The Company
makes no representations with respect to and hereby disclaims all responsibility
as to such tax treatment.





--------------------------------------------------------------------------------

 

10.Withholding Taxes.  The Company shall have the right to require the Grantee
to remit to the Company an amount sufficient to satisfy any federal, state or
local withholding tax requirement prior to the delivery of any shares of Common
Stock acquired by the exercise of the options granted hereunder.  In each case
of the exercise of the options, the Company will notify the Grantee of the
amount of the withholding tax which must be paid under federal and, where
applicable, state and local law.  Upon receipt of such notice, the Grantee shall
promptly remit to the Company the amount specified in such notice.

11.Consent to Electronic Delivery.  The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver these documents in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Stock Plan Administrator to request paper
copies of these documents.

 

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Woodward 2006 Omnibus Incentive Plan.

 

 

 

 



--------------------------------------------------------------------------------